PrOduCtiOn 32@;§)@?@#§9;3£6(/1€12§9819¢§01®@@§ment 3 Filed 11/26/18 Page 1 of 33 Pag@ 1 OfZ

CourtView Justice So|utions Brisfol County

 

 

Civil Case Summary

 

 

1873CV00845 Ki||ianLGai| Barbara vs. Fanninq, Stephen Thomas

 

 

_Qase_lnfar_mation
File Date 09/24/2018
Case Disposition Transferred to another Court
Category
Track A -Average
Case Status C|osed EC E !vE
Case Disposition Date 11/02/2018 Nov -8 2018
Action Ma|practice - Other
Case Status Date 11/02/2018 Bv:“_
Case Judge
Session Civi| C (Taunton)

 

 

_Bany_lniqcmation: 2
l

Party Name |
l Party A|ias(es) Party Type Party RO|€ Attorney(s)

 

 

 

' Kll|ian Gai| Barbara P|aintiff . Kaglan. Esg. V\/endy Anne
. farming Steghen Thomas Defendant .Nugem Esg, MarkT

. Yudysky_ Esg. Clark \/\/
A|ert(s) 0
Case Schedu|e: 0 Disg|avinq 0 Records
Subsecluent Actions/Subiect: 0
Service Summgrv: 0

Fee Genergtinq: 0

_Linked Cgse(s): 0

 

 

 

 

 

 

 

_E'm_an_cja|: 1 Amount Due: .00 AZB AmQunt Due: .00
Receipt Number § Date j Received From § Amount Paid §
19244 09/24/2018 Kap|an, Esq., Wendy Anne 280.00
`Tick|ers: 0
__D_C_M‘ 1
DCM Track | Ef'fective Date | Tick|er f Due Date l Comp|etion Date§ Entered By §
A ~Av€rage 09/24/2018 Service 12/24/2018 11/02/2018 MANDRADE
Answer 01/22/2019 11/02/2018 |V|ANDRADE
Ru|e 12/19/20 Served By 01/22/2019 11/02/2018 |V|ANDRADE
Ru|e 12/19/20 Filed By 02/21/2019 11/02/2018 MANDRADE
Ru|e 12/19/20 Heard By 03/25/2019 11/02/2018 MANDRADE

 

 

http://masscOurtsweb/crtV/app?Service=external/CM_Crtw4213 Maint&CASElD:2969867. .. 1 1/5/2018

Production B.I]MIEH)BFWH\QZBSM€|'SOI\D©®Bmem 8 Filed 11/26/18 Pag€ 2 Of 33 Pag€ 2 sz

 

 

 

 

 

 

 

DCM Track § Effective Date § Tickler § Due Date i Completion Date§ Entered By §
Rule 15 Served By 11/18/2019 11/02/2018 MANDRADE
Ru|e 15 Filed By 12/18/2019 11/02/2018 MANDRADE
Ru|e 15 Heard By 12/18/2019 11/02/2018 lVlANDRADE
Discovery 09/14/2020 11/02/2018 MANDRADE
Rule 56 Served By 10/13/2020 11/02/2018 |VlANDRADE
Rule 56 Filed By 11/12/2020 11/02/2018 MANDRADE
Flnal Pre-Tria| Conferenoe 03/12/2021 11/02/2018 lVlANDRADE
Judgment 09/23/2021 11/02/2018 lVlANDRADE
c n . .|. § )_ 1
sTATus § status pate § Disposition § Disposition Date § Action code l
Closed 11/02/2018 Transferred to another Court 11/02/2018 l\/la|practice - Other
DlEl._HD.|.HB l
Fi|e § § § ' § i
§§ Journal Amount T' i
Date Sef § Book § Docket Text Judge Due lmage § §
br § , 5 ; t
, , r_i
11/02/2018 Case transferred to another court United States
District Court.
11/02/2018 3 Notice of Remova| to the United States District Court
filed by App|ies To: Nugent, Esq., l\/|ark T (Attorney)
on behalf of Fanning, Stephen Thomas (Defendant);
Yudysky, Esq., C|arl< W (Attorney) on behalf of
Fanning, Stephen Thomas (Defendant)
(180v12288)
11/02/2018 Attorney appearance On this date l\/larl< T Nugentl
Esq. added as Private Counse| for Defendant
Stephen Thomas Fanning
11/02/2018 Attorney appearance On this date C|arl< W Yudysky,
Esq. added as F’rivate Counse| for Defendant
Stephen Thomas Fanning
09/25/2018 One Tria| case reviewed by C|erl<, case to remain in Losowski,
the Superior Court. Judge: Losowski, John F John F
Q_QN/,_Z_§§/VZOW Fee for Blank Summons or Writ (except Writ of 0.00
Habeas Corpus) lVlGL 262 sec 4b Receipt: 19244
Date; 09/24/2018
09/24/2018 Demand forjury trial entered
09/24/2018 2 Civil action cover sheett'i|ed.
09/24/2018 1 Original civil complaint filed
09/24/2018 Case assigned to: DCl\/l Track A - Average was
added on 09/24/2018
09/24/2018 Civil Surcharge (G.L. c. 262, § 4C) Receipt: 19244 0.00
Date: 09/24/2018
09/24/2018 Civil Security Fee (G.L. c. 262, § 4A) Receipt: 19244 0.00
Date: 09/24/2018
09/24/2018 Civil Filing Fee (per Plaintiff) Receipt; 19244 Date: O_OO
09/24/2018
09/24/2018 Attorney appearance On this date Wendy Anne
Kap|anl Esq. added as Private Counsel for Plaintiff
Gail Barbara Ki||ian
Case Notes : 0

 

 

 

 

Copyright © 2018 CourtView Justice So|utions, lnc., an equivant cAanFm Copy By Ph°tosuuc Pm“ss

Attest:

W ASSL Clerl of .COU|' 18
http://masscourtsweb/crtv/app?Service=external/CM_CrtW4213Maint&CASEID:2969867... 1 1/5/2018

Case 1:18-cv-12288-LTS Docume?nt 8 Filed 11/26/18 Page 3 of 33

COMMONWEALTH OF MASSACHUSETTS
SUPERIOR COURT DEPARTMENT
OF THE TRIAL COURT

GAIL BARBARA KILLIAN

Civil Action No.: 18-73CV845

Rl()Pi COURT
STEPHEN TH()MAS FANNING BR\STOL' SS i§i§j§§

V.

NoTICE oF FILING oF NoTICE oF REMovAL N@\l - 2 2018

TO THE UNITED STATES DISTRICT COURT
l\/lARC ill SAl\lTOS. ESO.

ro THE BRrsToL SUPERIOR coURr CLERK; CLERK"'V‘AG‘STRNE

Please take notice that on November 2, 2018, the above-captioned action has been removed
to the United States District Court for the District of Massachusetts, pursuant to Title 28,

United States Code § 1332. A copy of said Notice of Removal is attached hereto, in accordance

With Title 28, United States Code § 1441(d).

Please take further notice that, pursuant to 28 U.S.C. §1446(d), the filing of defendant’s
Notice of Rernoval effects the removal of this action to the federal court, and this Court is directed

to “proceed no further unless and until the case is remanded.” 28 U.S.C. §1446(d).

A wtCopy By Photostatlc Process

/d

 
 

Asst. Clerk of _Courts

   

816162

Case 1:18-cv-12288-LTS Document 8 Filed 11/26/18 Page 4 of 33

Respectiiilly submitted,
The Defendant,
STEPHEN THOMAS FANNING,

By His Attorneys,
MORRISON MAHONEY LLP

 

    

250 Sumrn - r Str et
Boston, Mat chusetts 02210

Tel: (617) 439-7500

Fax: (617) 439-7590
cyudysky@morrisonmahoney.com

Marl<; T. Nugent, Esquire (BBO #374990)
10 Weybosset Street, Suite 900
Providence, RI 02903-7141

Tel: (401) 331-4660

Fax: (401) 351-4420
mnugent@morrisonmahoney.corn

CERTIFICATE OF SERVICE

I hereby certify that this document Was mailed, postage prepaid, to the following on this
Z“d day of November, 2018.

Wendy A. Kapla;n, Esquire
1530 Beacon #730

Brookline, MA 02446 /\

 

816162

Case 1:18-cv-12288-LTS Document 8 Filed 11/26/18 Page 5 of 33

Case 1:18-cv-12288 Document 1 Filed 11/02/18 Page l of 3

UNITED sTATEs DISTRICT COURT FoR e § 9 H_!i? Y

THE DISTRICT OF MASSACHUSETTS

GAIL BARBARA K[LLIAN
v. Civil Action No.: / 87 ’ / ,,3\,2 537
STEPHEN THOMAS FANNING Removed from the

Bristol County Superior Court,
Commonwealth of Massachusetts
Civil Action No. 18-73CV845

NOTICE OF REMOV;_&L

TO THE UNITED STA'I'ES DISTRICT COURT FOR THE DISTRICT OF
MASSACHUSETTS:

Pursuant to 28 U.S.C. § 1446(a) and Local Rule 81.1, the defendant,
Stephen Thomas Fanning (hereinafter “Fanning”), hereby gives notice of his removal of this action
to the United States District Court for the District of Massachusetts from the Superior Court of
Massachusetts in and for Bristol County, and in support thereof, respectfully states as follows:

l. Fanning is a defendant in a civil action brought in the Superior Court of the State
of Massachusetts, in and for Bristol County, styled as Gaz`l Barbara Killian v. Stephen Thomas
M, Civil Action No. 18-73cv845 (the “Killian Action”).

2. Fanning Was served With a copy of the Summons and Cornplaint in the Killian
Action on October 17, 2018. A true copy of the Summons and Complaint in the Killian Action,
as served on Fanning, is attached to this Notice of Removal as Exhibit “A.” Fanning’s Notice of
Rcmoval is filed Within thirty (3 0) days after the receipt by Fanning of a copy of the initial pleading
setting forth the claim for relief upon Which such action or proceeding is based, as required by 28

U.s.C. § i446(b)(1).

816190

Case 1:18-cv-12288-LTS Document 8 Filed 11/26/18 Page 6 of 33

Case 1:18-Cv-12288 Document 1 Filed 11/02/18 Page 2 of 3

3. The Killian Action is a suit of a wholly civil nature brought in the Superior Court
of the State of Massachusetts, in and for Bristol County. The United States District Court for the
District of Massachusetts is therefore the proper forum and venue to which this action may be
removed under the provisions of 28 U.S.C. §§ 101 and 1441(a).

4. This Court has original jurisdiction to entertain this action because the only parties
to this case are citizens of different states and because the plaintiff claims that her potential
damages exceed the sum of $75,000, exclusive of interest and costs. 28 U.S.C., §§ 1332(a)(1),
1441(a). Rernoval of this action is not prohibited by 28 U.S.C. § 1445.

5. Witli respect to diversity of citizenship, the plaintiff is a resident of Seekonk,
Massachusetts, County of Bristol.

6. Defendant Fanning is a resident of Barrington, Rhode Island, and an attorney with
a principal place of business in Providence, Rhode lsland.

7. Pursuant to 28 U.S.C. § 1446(d), Defendant Fanning has filed a notice ofthe filing
of this Notice of Rernoval, attached herewith as Exhibit “B”, with the Clerk of the Superior Court
of the Comrnonwealth of Massachusetts, in and for Bristol County.

8. Pursuant to Local Rule 81.1, Fanning has requested that the Clerk of the Superior
Court of the Comrnonwealth of Massachusetts, in and for Bristol County, provide certified or
attested copies of all records and proceedings in the Killian Action and certified or attested copies
of all docket entries thereon. F annng Will cause such attested or certified copies of the state court

record to be filed with this Court within twenty eight (28) days hereof as required.

816190

Case 1:18-cv-12288-LTS Document 8 Filed 11/26/18 Page 7 of 33

Case 1:18-cv-12288 Document 1 Filed 11/02/18 Page 3 of 3

WHEREFORE, Stephen Thornas Fanning respectfully requests that the above-referenced

action now pending in the Superior Court of the Commonwealth of Massachusetts, in and for

Bristol County, be removed from that Court to the United States District Court for the Distn`ct of

Massachusetts.

Respectfully submitted,

The Defendant,

STEPHEN THOMAS FANN]NG,
By His Attorneys,

MORRISON MAHONEY LLP

/s/ Clark W. Yudysky

 

Clark W. Yudysky, Esquire (BBO #536210)
250 Summer Street

Boston, Massachusetts 02210

Tel: (617) 439-7500

Fax: (617) 439-7590
cyudysky@morrisonmahoney.com

Mark T. Nugent, Esquire (BBO #3 74990)
10 Weybosset Street, Suite 900
Providence, RI 02903-7141

Tel: (401) 331-4660

Fax: (401) 351-4420
mnugent@morrisonmahoney.com

CERTIFICATE OF SERVICE

l hereby certify that this document filed through the EFC System will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper
copies will be sent to those indicated as non-registered participants as listed below this 2”‘i day of

November, 2018.

816190

/s/Clark W. Yudyskv

Case 1:18-cv-12288-LTS Document 8 Filed 11/26/18 Page 8 of 33
.l
1 .

l

COMMONWEALTH OF MASSACHUSETTS
,_SUPERIOR COURT

Bristol, s.s.

8th 24 2018

 

Gail Barbara Killian, Plaintiffiu
Docket No . §§ ?SC§/OO X‘/WI)’C,

Stephen Thomas Fanning, Defendant

 

COMPLAINT AND JURY DEMAND

I. INTRODUCTION
1. This is a legal malpractice case through Which the
plaintiff Gail Killian seeks redress for the damages perpetuated
by the defendant Stephen Fanning, Esq. whose negligence
severely hurt plaintiff.
II. PARTIES
2. Gail Barbara Killian (“Plaintiff Killian”) is a person
of majority age domiciled in Seekonk, Bristol County,

Massachusetts.

3. Defendant Stephen Thomas Fanning, Esq. (“Defendant

Fanning”) is an attorney licensed to practice law in

Case 1:18-cv-12288-LTS Document 8 Filed 11/26/18 Page 9 of 33

Massachusetts and in Rhode Island. Fanning advertises on his
website that he practice in both Massachusetts and Rhode Island,
and he does substantial business in Massachusetts.
III. STATEMENT OF FACTS

A. EMPLOYMENT INCIDENTS PROMPTING INITIAL COMPLAINT

i) Sexual Harassment of Plaintiff

4. Plaintiff Killian was a long~term successful
professional employee of Citizens Bank ("CB") or (“The Bank”) in
Rhode Island. She had begun working at CB part time while she
was in college. By the time this action arose, plaintiff had
become a Business Banking Officer ("BBO") and an Assistant Vice

President of CB.

5. On or about March 20, 2013, the plaintiff was attending
an off-site business meeting in a hotel in Boston. After
sending her sexually harassing text messages, William Mello, her
direct manager, barged into her hotel room and tried to have sex
with her, going so far as to lie on the bed in her room and

expose himself.

Case 1:18-cv-12288-LTS Document 8 Filed 11/26/18 Page 10 of 33

6. Shocked, Killian pleaded with Mello to leave and rebuked
his sexual advances. She was both appalled and frightened by

his sexual advances and behavior.

7. Mello then also sent plaintiff sexual text messages
afterwards to which plaintiff did not respond, but rather

showed them to a few people in her confidence.

8. Shortly after plaintiff rejected him, Mello began to
retaliate against Killian. He began to routinely take away her
most lucrative accounts where her numbers would predictably and
substantially decrease, thereby injuring her performance and

jeopardizing her job.

9. To further diminish her performance, Mello refused to
credit her for high-end sales she had made on behalf of CB. He
attributed these sales to other workers who thereby received the

credit.

lO. In January, 2014, Killian filed an internal complaint
of sexual harassment with Human Resources at CB. Prior to

making this formal complaint , she had made a confidential and

Case 1:18-cv-12288-LTS Document 8 Filed 11/26/18 Page 11 of 33

anonymous phone call to CB's confidential hotline, detailing the
events of Mello's sexual harassment. Citizens Bank failed to

respond to her call.

11. She delayed filing the complaint due to trepidation in
making a formal complaint because she knew of other CB employees

who had made similar complaints, and were then terminated.

12. The Bank failed to either thoroughly investigate or
remedy her complaint, as it was legally obligated to do so, but

instead began its own retaliation against her.

13. Subsequent to filing her complaint,CB took further
retaliatory measures against the plaintiff such as obligating
her to meet with her harasser, William Mello, both alone and
with him, acting as moderator in team meetings the majority from
which she was excluded. This resulted in her being de facto

isolated from her colleagues.

14. The Bank then intensified its retaliation against
plaintiff by placing her on a Performance Improvement Plan

(“PIP”) authored by her harasser, William Mello.

Case 1:18-cv-12288-LTS Document 8 Filed 11/26/18 Page 12 of 33

15. Additionally, a male CB employee, Fred Smith, who
worked under Mello, tried to insinuate himself into plaintiff’s
business relationship with her most lucrative account RJ
Connelly, an attorney with a substantial law practice in elder

law.

16. The retaliation against her escalated at work. CB
fabricated complaints of mismanagement against Killian's

servicing of their Bank's account holders.

17. Since the Bank removed most of the lucrative accounts

from Killian, her numbers plummeted.

18. These alleged client complaints were a lie and were a
pretext for her Performance Improvement Plan (“PIP”) and

termination in 2014.

B. REPRESENTATION OF PLAINTIFF BY DEFENDANT
ii) Plaintiff retains defendant
19. In March of 2014, the plaintiff and defendant met to

discuss her employment-related legal concerns. She retained

Case 1:18-cv-12288-LTS Document 8 Filed 11/26/18 Page 13 of 33

defendant who made the following material representations to

her. He:
a claimed, "I win all my cases."
b. claimed that he, "gets a lot of money for my clients".
c. claimed he had influential friends at the CB who would
help her.
20. When plaintiff initially met with Fanning she expressed
apprehension that she might lose her job on account of having

made a complaint against Mello. The progression of Fanning’s

empty promises went as follows:

21. When plaintiff first meet with attorney Fanning,
Plaintiff expressed her general concerns for her job security to
which Fanning responded that he had an influential friend at CB

and and would work through this person to protect plaintiff.

22. Shortly after retaining defendant, plaintiff was told
she would be scheduled for a meeting with management. Just as
she had feared. She contacted Fanning who told her he would
write a “strong letter” so that she would not be placed on a
PIP. When she received a specific date and time for this
meeting, she again contacted Fanning and urged him to act on her

behalf as her attorney.

Case 1:18-cv-12288-LTS Document 8 Filed 11/26/18 Page 14 of 33

23. At each stage of her requests, defendant assured
plaintiff that he would contact his “friend”; and he would write
a “very strong letter” on her behalf which he would send
certified mail. Since he had done neither, upon her third
request, he told her that he would “hand deliver” this mythical

letter.

24. When the meeting between plaintiff and her employer was
imminent, plaintiff still had not seen any letter from

defendant to CB on her behalf.

25. On the day of the meeting and prior to its
commencement, plaintiff urgently contacted defendant, asking him

what she should do. He told her, “go to the meeting”.

26. To plaintiff’s knowledge and belief, defendant never
wrote or delivered any kind of letter to CB intended to

represent her with the Bank.

27. Plaintiff then attended the meeting where her fears
proved correct;: she was placed on a PIP. Moreover, it was her

harasser, William Mello, her manager who had written the PIP.

Case 1:18-cv-12288-LTS Document 8 Filed 11/26/18 Page 15 of 33

28. On or about July 2, 2014, defendant filed a complaint
of sex discrimination with the Rhode Island Commission on Human
Rights (“RICHR”) on plaintiff’s behalf. The content of the
complaint never once referred to, claimed or documented that

plaintiff was the victim of sexual harassment and retaliation.

iii) Multiple Failures to Contact or Develop Supporting
Witnesses.

29. In the course of his representation, Fanning failed to
contact and develop the testimony of friendly witnesses
identified by plaintiff who would have provided credible,
substantial, corroborative and supportive testimony for the

plaintiff’s case.

30. One witness in particular was a pivotal and key witness
for plaintiff, RJ Connelly. RJ Connelly. Connelly was one of
the plaintiff’s primary clients at CB and one of CB's most

lucrative account holders.

31. Plaintiff and Connelly shared a very well-developed and

long~standing professional relationship. Citizens Bank had lied

Case 1:18-cv-12288-LTS Document 8 Filed 11/26/18 Page 16 of 33

to the plaintiff, the RIHRC and to the federal court, inter
alia, that RJ Connelly was dissatisfied with the plaintiff's

performance and had requested she be removed from his accounts.

32. Based on her strong working relationship with this
witness, plaintiff knew that the Bank's allegations were false.
Moreover, the Bank's claim was blatantly untrue as was later
confirmed by Connelly's long~delayed deposition. She repeatedly
asked defendant numerous times to contact this witness ,which he

finally did after her persistence.

33. Defendant's development of RJ Connelly as a witness
fell far below the standards of adequate representation. First,
he failed or refused to contact this witness in a timely

fashion, despite plaintiff's repeated supplications to do so.

34. Rather than initially depose him, defendant in fact
arranged for Connelly to speak without representation,
privately, and alone with the Bank's attorney without
plaintiff's knowledge or consent. When Fanning eventually
finally consented to depose Connelly, he apprised the opposing

counsel of the witness' “probable testimony”.

Case 1:18-cv-12288-LTS Document 8 Filed 11/26/18 Page 17 of 33

35. By forewarning the opposing side, Defendant seriously
undermined the impact of plaintiff's key witness by giving CB
ample opportunity prepare a defense or minimize Connelly's

testimony.

36. Just as plaintiff anticipated, Connelly's deposition
narrative strongly supported plaintiff's claims against the Bank
on at least three fundamental issues. First, he testified that
plaintiff had done an "excellent job" with his accounts and
rather than complain about her, he in fact had followed her
when she briefly left CB and then again when she returned, he
continued using her as his account manager. Second, plaintiff
had shown him the sexually harassing text messages she had
received from Mello both before and after the incident in the
hotel room. Third, Connelly testified that CB employee Fred
Smith had insinuated himself on to Connelly's accounts but
Connelly had clearly refused and rebuffed Smith's attempts to

take over his accounts from plaintiff.

37. The latter part of Connelly's testimony provided a

viable vehicle for plaintiff to prove mendacity by CB and to

Case 1:18-cv-12288-LTS Document 8 Filed 11/26/18 Page 18 of 33

provide a path to recover substantial punitive damages against
CB, however, defendant minimized this testimony and told Killian
that he agreed with CB’s lawyers who also “hadn’t been
impressed” as though opposing counsel were likely to express

trepidation of an adverse witness.

38. Plaintiff informed defendant of three female
colleagues, Kathy Madeiros, Pat Perrino, and Ellen Swanson, who
were willing to provide supportive testimony of her claim. He
refused or failed to contact any of them, but each was later
deposed by the Bank and each gave testimony in plaintiffs favor.
Nevertheless, each deponent all gave testimony in plaintiff's
favor. The first of these witnesses, Pat Perrino, testified that
she had also filed an internal complaint against Mello's
sexisim. The second witness, Ellen Swanson, testified that she
had viewed some of the sexual texts Mello had sent to plaintiff.
The third witness, Kathy Madeiros, along with the other two
colleagues testified that Mello’s work group was fraught with
blatant sexisim where men received deferential treatment in what

was commonly referred by employees as “the old boys club”.

10

Case 1:18-cv-12288-LTS Document 8 Filed 11/26/18 Page 19 of 33

39. During the discovery phase of Killian's case against
CB, defendant failed even to make an attempt to contact the
three witnesses, The Bank noticed their depositions and their
testimony proved favorable to plaintiff’s claim of sexual
harassment and gender bias. Each witness testified to the
systematic gender bias in Mello's work group in which all of

them, and plaintiff were working.

40. During the depositions of each of these three
witnesses, defendant sat passively, failing to object, develop a
question or cross examine any testimony made by these
co~workers. He similarly failed to contact any of the witnesses
after they gave their depositions or further develop their
evidence, despite the fact that each witness’s testimony was

strongly supportive of plaintiff's claims of discrimination.

41. While preparing her case with defendant as her
attorney, plaintiff identified a male colleague, Gregg Devlin,
who had volunteered to testify on her behalf. He was also a
member of Mello's work group and would have testified that men

were treated more favorably than their women counterparts.

11

Case 1:18-cv-12288-LTS Document 8 Filed 11/26/18 Page 20 of 33

Fanning never contacted this male witness even after
plaintiff pleaded with him to do so, instead telling her that

Devlin would “renege as witnesses always do”.

42. Plaintiff also identified a female manager, Kim Dee,
at CB who had personally witnessed and remarked upon Mello's
mistreatment of plaintiff while on a business visit to another
CB branch office. Defendant failed to contact this witness,

much less depose her.

iv) Other Discoverv lssues

43. Plaintiff had had an incident in which her cell phone
ceased working and the texts from Mello were inadvertently
erased. Plaintiff repeatedly urged defendant to subpoena the
texts from Verizon which he refused to do. ln fact, defendant
had three other means or avenues by which he could have obtained
this crucial evidence, yet he failed to explore any of them.
Specifically, he could have l) subpoenaed the telephone records
from telephone provider Verizon; 2) filed a Rule 34 request for
Production of Documents; or 3) served a written interrogatory
as Mello's texts had been encrypted on a CB phone, owned and

maintained by Citizens Bank. The result of his failure to demand

12

Case 1:18-cv-12288-LTS Document 8 Filed 11/26/18 Page 21 of 33

production of objective evidence, clearly prejudiced plaintiff’s

claim.

44. ln the course of discovery, plaintiff needed her and
Mello's personnel files to prepare for trial. While defendant
requested production of their personnel files, he failed to take
any action when CB produced only heavily redacted useless
materials. ln addition, defendant failed even to press CB on
plaintiff’s personnel file although Rhode lsland law provides an
employee with a right to see all of her unredacted personnel
file within seven (7) days. Redacted documents do not constitute
production. Fanning failed to press CB on this issue; failed
to file a Motion to Compel; and finally failed to use the Rhode
leland statute authorizing employees to access their personnel

files.

45. When CB served interrogatories on plaintiff, defendant
claimed whether by mistake or deliberate misrepresentation that
a lawyer is unable to assist a client in answering
interrogatories; this leaving Killian to her own devices at this
critical moment in her case; Killian had no no legal support

when she needed it most.

13

Case 1:18-cv-12288-LTS Document 8 Filed 11/26/18 Page 22 of 33

46. The Bank noticed the depositions of two of plaintiffs
health care providers. Defendant negligently failed to contact
either, even though plaintiff had alerted him that one of them
could provide substantially inaccurate testimony as the provider

had a false perception that plaintiff had an alcohol problem.

47. More egregious is how Fanning handled plaintiff's
deposition. After receiving notification by email that her
deposition was to be continued after the first day, defendant
informed plaintiff that the deposition had been cancelled when
in fact it had not. Then, a day before the scheduled deposition
was to take place, defendant notified opposing counsel that it

was cancelled. The Bank responded with a Motion to Compel.

48. Plaintiff was fearful that failing to appear at the
deposition would injure her reputation with the Court. Thus, she
told defendant she intended to contact CB's counsel and simply
explain that her attorney, Fanning advised her not to attend the
deposition because, according to him, it was cancelled.

Defendant then became irate and threatening with her.

14

Case 1:18-cv-12288-LTS Document 8 Filed 11/26/18 Page 23 of 33

49. During the course of the litigation, CB filed four
Motions to Compel. Fanning filed none. Instead, he only filed

four motions, all seeking continuances.

le_l`M

50. Plaintiff's work problems caused her severe emotional
anxiety and depression. Two of plaintiff's health care providers
recommended she take a leave of absence due to the debilitating

stress she was experiencing.

51. Acting upon the providers' advice, plaintiff applied
for leave under the Family Medical Leave Act ("FMLA"). At the
time she initially applied for FMLA, plaintiff assumed it would

be granted.

52. When her FMLA was denied, the distraught plaintiff
requested defendant's assistance in filing an appeal. As he was
her legal representative, she had a reasonable expectation that
he would provide legal services regarding her appeal. In that
vein, she advised defendant that one of her health care
providers would be unavailable for several months due to surgery

and thus would cause a delay in preparing the appeal.

15

Case 1:18-cv-12288-LTS Document 8 Filed 11/26/18 Page 24 of 33

53. Defendant never even contacted any of the health care
providers or the insurer. Killian, who was no legal training,
and was then left completely on her own to navigate the appeals
process which inevitably led to making numerous legal errors,

resulting in a denial of her appeal.

54. Defendant's complete inaction with her FMLA appeal and
its eventual denial had a profound negative impact on
plaintiff's future. CB had a past practice of not terminating
employees who were on leave under the FMLA. Killian than renewed
her request to defendant Fanning to give her legal assistance on

FMLA claim, which he failed to do.

55. At the time plaintiff applied for FMLA, she was 54
years old. Citizens Bank extends a retiree health benefit
program to its employees which required an employee to work for
the bank for at least l5 years and until they reach the age of

55.

56. Defendant was well aware of this benefit but

nonetheless failed to act in conformity with the standard of

16

Case 1:18-cv-12288-LTS Document 8 Filed 11/26/18 Page 25 of 33

competent representation, which caused plaintiff to lose her
eligibility for the reduced-cost health care benefit and to lose
her eligibility for her pension between the ages 62 to 65 for a

total of three years and at a minimum value of $125,000.

57. Plaintiff lost her eligibility for CB retiree benefits
because she was fired on the eve of her 55th birthday. Under
CB's policy, plaintiff could not have been fired while on FMLA,
and would have been retained by the Bank as of her 55th birthday

and beyond.

58. Consequently, plaintiff would have received a pension
at age 62 and retiree health care benefits, Theses losses
included the lower cost retiree health care benefits, and three
years of pension eligibility. If she had been granted FMLA, she
would have received these benefits,

vi) Court representation

59. Defendant filed plaintiff's original Complaint in Rhode
leland state court, but he included an unnecessary and
duplicative federal claim in state court, thereby giving
opposing counsel the opportunity to remove Killian’s case to

federal court, which it did.

17

Case 1:18-cv-12288-LTS Document 8 Filed 11/26/18 Page 26 of 33

60. Massachusetts and Rhode leland state courts are
considered preferred venues for plaintiffs in discrimination
cases than is federal court. Federal court has a stricter and
narrower construction of anti~discrimination laws than does
Massachusetts or Rhode lsland courts, thereby providing more
opportunities for a larger favorable outcome. Moreover, unlike
the Rhode lsland and Massachusetts courts, the federal court has
a statutory cap on damages and therefore plaintiff lost the

opportunity of a substantial damages award.

61. Defendant further failed to file Killian’s case as a
sexual harassment claim. In fact, defendant failed to even
mention sexual harassment either in the RlCHR or the court

filings.

62. lt is generally more likely to prevail on a sexual
harassment case than a gender bias case and the awards are
usually higher. Fanning based the case on gender bias and did
not include sexual harassment. He should and could have

included both with all of the original complaints.

18

Case 1:18-cv-12288-LTS Document 8 Filed 11/26/18 Page 27 of 33

vii) Advising client

63. Defendant failed to advise plaintiff that a MJ's
opinion or determination was a recommendation and not a final
order. Moreover, defendant failed to advise plaintiff that a

MJ's opinion was appealable to the Article III judge.

viii) Representation before the Magistrate Judge

64. When the Magistrate Judge (“MJ”) inquired as to what
evidence plaintiff had to support her case, defendant neither
offered nor submitted anything to support his client's claim.
Although he had access to and knowledge of the testimony of her
three female co-workers, and her Bank client, witness RJ
Connelly, defendant failed to present and this as well as phone

records before the MJ.

65. Despite the testimony of three colleagues, all of whom
corroborated mistreatment of women by Mello coupled with
Connelly's testimony, Fanning did not present any substantial

evidence in Killian's favor.

19

Case 1:18-cv-12288-LTS Document 8 Filed 11/26/18 Page 28 of 33

66. Connelly's testimony in particular would have exploded
the Bank’s contention that Connelly requested plaintiff's

removal from his accounts.

67. His testimony would have included how a male CB
employee, Fred Smith, who worked under Mello's supervision,
attempted to insinuate himself and take over Connelly's accounts

which in turn, would have provided solid evidence of mendacity.

68. Evidence of mendacity could and most likely would have
resulted in an award of substantial punitive damages. The
outcome of plaintiff's case was severely compromised by
defendant's failures to present a credible claim at each stage

of the proceedings.

69. When the MJ asked defendant about Connelly's testimony,
Fanning responded to the MJ that this witness would not make
much of a difference to the outcome of the case, when in fact it
most likely would have altered the outcome of the MJ's opinion
and could have resulted in an award of substantial punitive

damages.

20

Case 1:18-cv-12288-LTS Document 8 Filed 11/26/18 Page 29 of 33

ix) Coerced settlement

70. Under the Rules of Professional Conduct 1.2, and
accepted legal practice, it is up to the client -- not the
attorney ~- to decide when and under what terms to settle a
case. An attorney is only authorized to recommend to the

client whether to accept a settlement.

7l. At the first Settlement Conference defendant attempted

to coerce plaintiff to accept a paltry $30,000 settlement.

72. At the third and final settlement conference, plaintiff
intended to increase her demand as Connelly's deposition clearly
established that the Bank's stated reason for plaintiff's
termination was pretextual and further, provided strong and
convincing evidence that the Bank had acted with mendacity,

against plaintiff, thereby exposing CB to punitive damages.

73. In spite of his client's demands, defendant refused to
allow any increase in the settlement amount and further
threatened plaintiff’s husband Manuel Silva that [he] “would

never be allowed in a federal courthouse”.

21

Case 1:18-cv-12288-LTS Document 8 Filed 11/26/18 Page 30 of 33

74. Plaintiff Killian had clearly enunciated to defendant
Fanning that she was unwilling to accept the settlement offered
by CB. She repeatedly informed defendant of her preference to go
to trial rather than to accept what she deemed to be a poor
settlement. Defendant Fanning coerced plaintiff into signing a
settlement she clearly did not want to sign by:

a. Threatening plaintiff that he would refuse to represent
her in court at trial and that she would be alone there
without a lawyer. “I'm not going to court with you; you'll
have to go without a lawyer”, defendant stated.

b.Refusing to allow plaintiff or her husband any access to
the proposed settlement agreement or to take it home before
executing it.

c Misinforming plaintiff that she must settle the case by
December 3l, 2016 or the bank would refuse to pay her any
amount of damages.

d.Misinforming plaintiff that, “nobody wins these cases”.

e Misrepresenting to plaintiff his intention or ability to
ensure her that she would receive reduced cost health care
retiree benefits upon retiring at age 55, and then her full
CB pension at age 62 instead age 65.

x) Defendant's mistreatment of plaintiff

75. Defendant was emotionally abusive towards plaintiff.

He ignored her, inter alia by:

a.Repeatedly failing or refusing to respond to plaintiff's
phone calls or emails;

22

Case 1:18-cv-12288-LTS Document 8 Filed 11/26/18 Page 31 of 33

b.Dismissing the weight of co-workers' and client RJ
Connelly's accounts of what they had witnessed. Plaintiff
made many supplications to defendant to interview these
witnesses, however, defendant expressed his refusal to do
so by telling plaintiff, “They renege; they always renege”.

c.Denigrating plaintiff’s experience of sexual harassment and
retaliation; castigating and blaming her for the fact that
she had been victimized.

d.Making false promises to plaintiff.

e.Verbally abusing and castigating her during the course of
his representation.

f.Dismissing plaintiff's input during the course of his
representation.

g Mistreating members of plaintiff's family including her
son, sister and husband.

fn Refusing to provide a complete copy of clients file copy,
including defendant's work product, to Plaintiff Killian.
IV . CONCLUS ION

76. As a direct and proximate result of defendant's
negligence plaintiff has been severely damaged. She lost a
considerable portion of the value of her lawsuit; she has lost
her retiree benefits from Citizens Banks; she has suffered a
dimunation of her professional reputation and earning capacity;.
The impact of defendant's poor representation and mistreatment
has caused plaintiff to suffer severe injuries to both her

physical and her mental health.

23

Case 1:18-cv-12288-LTS Document 8 Filed 11/26/18 Page 32 of 33

77. All damages continue to this date.

WHEREFORE, plaintiff demands that this court;
1) order defendant Stephen Thomas Fanning to pay her substantial

compensatory damages ;
2) award plaintiff statutory interest and costs;

3) issue such other relief as this court deems just and proper.‘

JURY DEMAND

Plaintiff demands a trial by jury.

Respectful ly submitted ,

GAIL BARBARA KILLIAN

y @… §§§§//§ §§§/§<§§

W ndy gL§§/Kapla BBO #259360
\ 153 eacon #703

Brook ine, MA 02446
(857)218-9889
wendykaplanlaw@gmail

Dated this _l§ji’oof\II/>§QZMZ 18

A True Copy By Photostitlc Pm¢!$£

AHGSI.' F%AQ h

Asst. C|eli Of ‘CO'urtS

24

')') Qc) i'rc r\m-\..m n 0" i:' /m~m
LLU U l

" '“bU¢KE'YNUMB*E*C"` 11 ""'l'i$ialp€éi§r§§f’llll§§sachusetts "‘

/>373 C§/GD 345 C The Superior Court `Q
`Pi_AiNni=F(s): G-a§\ Ba(§pam \<',l §\§a n couNTY

ADDRESS= 234 (` ross Street § - ' 556 § S+O? _
S€£K'onk' §. /V\ A' U7 '7/' DEFE*§°AN*:(S)= §i~e prieto `i'b was Fanr)i n 3
'i i'§ff 24 2818

 

("':.'icn '|-
....

vu\\.l\.,

1 Q
C|V|L ACT|ON COVER SHEET

r\\l 1
\JV _L

 

 

i

 

 

A1'r0RNEY: W gm AL! A '§<a D)a m _§ .§., §_ §
ADDRESS; l 550 B//i/rm S"f MQI' H'¥O§ “”’~/§DDRESS= lC> H(`/\ 0 iA §'t`r€@‘f'
127(00 kilnp) /\/iA' 'lzdcmrring ibm lz:l:
(’J;L Lf Li'k /D 7)¢,19 6

BBO:

 

TYPE OF ACT|ON AND TRACK DES|GNAT|ON (see reverse side)

coDE No. TYPE oF AcTioN (specify) TRACK HAS A JuRY cLAlM BEEN MADE?
hill _t\i\i lea ci _>_ ,§L gas mo
*'f "°the'" P'ease des°"be DP@£/)dcm+ WOtS F\é¢=z iiC¢¢’\/l+ m h 5 fcjoJ rc. Dr£$<r) Lfe`f`l on <b‘c f"h€

\J
r>\ air\‘\i\’;€ ce rid ¢c>¢t"¢¢¢t hac m+o s\¢m. rmi a aci~fle.rv)en~i* &j¢`€dn¢r '
srATEMENT oF DAMAeEs PuRsuANT ro G. L. c. 21§T'§ 3A

 

The following is a ful|, itemized and detailed statement of the facts on which the undersigned plaintiff or plaintiff counsel relies to determine money damages. For
this form, disregard double or treble damage claims; indicate single damages only.

TORT CLA|MS
(attach additional sheets as necessary)

A. Documented medical expenses to date: i' 195

 
 
   
 

 

 

 

1. Total hospital expenses $

2. Total doctor expenses $ gm

3 Total chiropractic expenses.. $ _~ ':

4. Total physical therapy expenses. $ ___.,.,__

5. Total other expenses (describe below) $ ZGOOO

( indicate 0 n) subioiai (Ai= s 357&55_

B. Documented lost wages and compensation to date $ w
C. Documented property damages to dated.. $ " _,
D. Reasonably anticipated future medical and hospital expenses.. $ _l:S,tm
E. Reasonably anticipated lost wages.. $ 3 _QQQ
F. Other do umented items of damages (describe below $ /L/_QQQ

 

G. Briefiy escribe plaintiffs injury, including the nature and extent of injury:

TOTAL (A-F):$ 7?3 lé-Z`T

it True Copy By Photoshtic FNNSS

CONTRACT CLA|MS
(attach additional sheets as necessary)

TOTAL: $ .."“

Signature of Attorney/Pro Se Plaintiff: X' W€/L/(///\ We_//// //v% §

RELATED AC'[lONS: Please provide the case humber, casgfiLaHfi my of any related actions pending in the Supe'ridr Céuft/.

 

 

CERT|F|CAT|ON PURSUANT TO SJC RULE 1: 18
l hereby certify that l have complied with requirements of Rule 5 of the Supreme Judicia| Court Uniform Ru|es on Dispute Reso|ution (SJC
Rule 1:18) requiring that l provide my clients with information about court-connected dispute resolution services and discuss with them the
advantages and disadvantages of the various methods of dispute resolution

Signature of Attorney of Record: X m /p g A MA?// n Datej &///’V

s /“rt/

 

 

